Appeal from so much of an order of the Surpeme Court at Special Term, entered May 12, 1976 in Sullivan County, which denied plaintiffs motion for summary judgment in lieu of complaint against defendant Martin Biederman. The sole issue in this case is whether plaintiff was entitled to summary judgment on the basis of the appearance of the signature of the individual defendant, without qualification or restriction, on a promissory note made to the order of the plaintiff. The individuál defendant claims that he signed the note only as a representative of the corporate defendant. Although there is no indication that the signature in question was written in a representative capacity, because this is a suit between immediate parties in which the name of the alleged principal, the corporate defendant, appears on the face of the instrument, parol evidence is admissible to establish that the individual defendant signed only as a representative (Barden & Robeson Corp. v Ferrusi, 52 AD2d 1061; Citibank Eastern, N. A. v Minbiole, 50 AD2d 1052; Uniform Commercial Code, § 3-403, subd [2], par [b]). Accordingly, plaintiffs reliance on the face of the note is misplaced. We find insufficient additional evidence of the fact that the signature in question was made in an individual capacity (cf. Citibank Eastern, N. A. v Minbiole, supra) to warrant a reversal of Special Term’s conclusion that there were issues of fact justifying a denial of summary judgment to plaintiff. Order affirmed, without costs. Greenblott, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.